DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP2005272483; IDS 11/23/2020).
Hirose is directed to a hardenable compound for forming cured material used for electronic component apparatus, has aromatic groups having substituent containing imide bond and a specific carbon-carbon bond. Hirose discloses the compound in claim 1 and illustrates the compound as general formula(s) (1-3). (Claim 1). Hirose then discloses the compound in greater detail as recited in claim 2 where the curable compound has a group selected from a phenyl group, a naphthyl group and an anthracenyl group having a substituent containing a 1 to R2 in general formula 1 and R4 to R5 in general formula (2). (Claim 2). Hirose then recites in claim 3, the compound of claim 2 where the basis is chosen from the phenyl and naphthyl group which have a substituent including a carbon-carbon triple bond as R7 in general formula 3 and an anthracenyl groups R8, wherein the compound has a group selected from a phenyl group, a naphthyl group, an anthracenyl group, and a group represented by general formula (4) as illustrated in claim 3, wherein in formula (4) R9 represents a single bond, an ethyl group, a propyl group, a carbonyl group, a sulfonyl group, a disulfide group, an Ether group, or a phenyl group and R10 represents as substituent containing a carbon-carbon triple bond. (Claim 3). Hirose then recites in claim 4 that the substituent containing the carbon-carbon triple bond is an ethynyl group and a propargyl ether group. These disclosures and the illustrations of Formula(s) 1-4 as illustrated in Claims 1-4 teach and/or suggest the limitation of claim 1 where a material for forming an organic film, comprising: a compound for forming an organic film shown by the following general formula (1A) wherein in W1 represents an organic group with a valency n1, n1 represents an integer of 2 to 4, and X1 represents any of groups shown by the following general formula (1B) and (1C), wherein R1 represents any of groups shown by the following formula (1D), and two or more kinds of R1 may be used in combination; R2 represents a hydrogen atom or a linear branched, saturated or unsaturated hydrocarbon group having 1 to 20 carbon atoms, and a methylene group constituting R2 may be substituted with an oxygen atom or a carbonyl group, noting that in the general (1B), and when W1 is represented as illustrated in claim 1, R1 does not represent what is represented as formula (1D). Hirose also illustrates examples of the compound which comprises the material for forming an organic layer, illustrated as chemical formulas 9-18 or (A1-A10) and examples of the synthesis of the compounds. (Para, 0039-0059). These disclosures and the illustrations of chemical formulas 9-18 or A1-A10 teach and/or suggest the limitations of claims 2-4. Moreover, these disclosures and chemical formulas illustrated in Hirose as discussed above teach and/or suggest the limitations of claims 22-25. 

Hirose discloses the curable compound is synthesized heating and reacting the primary amine compound and carboxylic acid compound in an organic solvent such as acetic acid, acetic anhydride, acetone, toluene as examples along with a dehydration catalyst to form an imide ring. (Para, 0032). This disclosure teaches and/or suggests the limitation of claim 6. Hirose also discloses the curable compound of the present compound can be cured by heating at a temperature of about 150C to 250C in an organic solvent and the product is fully cured by heating at 150 to 250C for about 4 to 24 hours. (Para, 0034). Hirose discloses this compound can be used as a resin material in application such as high-performance molding material, coating materials, adhesives semiconductor sealing materials, prepregs for wiring boards, metal clad laminates, FRP and carbon products. (Para, 0035). Hirose explains the curable compound is most suitable as a resin used for an electronic material such as a semiconductor sealing material, a prepreg for a printed wiring board, a metal clad laminate, and the like since the curable compound has a particularly low water absorption as a cured product. (Para, 0035). These disclosures teach and/or suggest the limitations of claim 8. Hirose also discloses additives such as a curing agent, a filler, a reinforcing fiber, a releasing agent and a coloring agent may be added to the resin especially for use as a smecindoutor sealing material. (Para, 0036). This disclosure teaches and/or suggests the limitation of claim 7. 
Therefore, the limitations of claims 1-8 and 22-25 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Hirose and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Hirose as discussed above. 
Claims 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose as applied to claims 1-8 and 22-25 in paragraph 4 above, and further in view of Kori (US 2017/0184968; IDS 07/16/2020).
The disclosures and illustrations of Hirose as discussed above teach that the organic film layer is applicable to processes related to semiconductor device fabrication such as cured proactive layer; still, the disclosures and illustration of Hirose fall short of teaching and/or suggesting the limitation of claim 9, which recites, ‘ A method for forming an organic film employed in a semiconductor device manufacturing process, the method comprising: spin-coating a substrate to be processed with the material for forming an organic film according to claim 1; and heating the substrate to be processed coated with the material for forming an organic film under an inert gas atmosphere at a temperature of 50°C or higher to 600°C or lower within a range of 10 seconds to 7200 seconds to obtain a cured film.’ However, the disclosures of Hirose further in view of the disclosures of Kori provide such teachings. 
 	Kori is also directed to an organic layer that is applicable to semiconductor device fabrication processes. Kori, similar to Hirose, discloses the organic layer comprises a compound and a solvent, preferably an organic solvent. (Para, 0075-0079). Kori discloses the organic film may also comprises other additives including an acid generator and a crosslinking agent to promote the crosslinking reaction, a surfactant to improve coating property by spin coating, a basic compound to improve preservation stability and prevent crosslinking reaction from promoting by a trace acid generated by the acid generator, and other additives to improve in the filling and planarizing properties. (Para, 0088-0092). 
Kori discloses how the organic layer composition is used to form an organic film. Kori discloses a method for forming an organic film that functions as an organic planarizing film used in a semiconductor apparatus manufacturing process, the method comprising: applying the above-described composition for forming an organic film on a substrate to be processed by spin coating; and heating the substrate, on which the composition has been applied, at 100° C. to . 
Kori further discloses a method for forming an organic film that functions as an organic planarizing film used in a semiconductor apparatus manufacturing process, the method comprising: applying the above-described composition for forming an organic film on a substrate to be processed by spin coating; and heating the substrate, on which the composition has been applied, under an atmosphere having an oxygen concentration of 0.1% to 21% to form a cured film. (Para, 0099). Kori explains, in this method for forming an organic film, first, the inventive organic film composition is applied on a substrate to be processed by spin coating as in the above method. (Para, 0100). Kori discloses after spin coating, baking (heat treatment) is performed under an atmosphere having an oxygen concentration of 0.1% to 21% and it may be any atmosphere that has an oxygen concentration of 0.1% to 21% such as an atmosphere may be air or a mixed gas of an oxygen gas and an inert gas such as N2, Ar, and He. (Para, 0100). Kori discloses the baking temperature and other conditions may be the same as above. (Para, 0100). Kori discloses, when the baking is performed in such oxygen atmosphere, an organic film sufficiently cured can be formed. (Pra, 0100). The disclosures of Hirose further in view of this disclosure of Kori teaches and/or suggests the limitations of claim 11. Kori also 
Kori also discloses pattering processes using the organic film layer composition. Kori discloses an exemplary 3-layer resist process. (Para, 0104). Kori discloses the patterning process comprising: forming an organic film on a body to be processed from the inventive composition for forming an organic film; forming a resist underlayer film on the organic film from a resist underlayer film composition containing a silicon atom; forming a resist upper layer film on the resist underlayer film from a resist upper layer film composition composed of a photoresist composition; forming a circuit pattern in the resist upper layer film; transferring the pattern to the resist underlayer film by etching using the resist upper layer film having the formed circuit pattern as a mask; transferring the pattern to the organic film by etching using the resist underlayer film having the transferred pattern as a mask; and further transferring the pattern to the body to be processed by etching using the organic film having the transferred pattern as a mask. (Para, 0105). The disclosures of Hirose as discussed above further in view of these discloeus of Kori teach and/or suggest the limitation of claim 13. 
Kori discloses, the body to be processed is preferably a semiconductor apparatus substrate or the semiconductor apparatus substrate coated with any of a metal film, a metal carbide film, a metal oxide film, a metal nitride film, a metal oxycarbide film, and a metal oxynitride film, including a substrate made of Si, α-Si, p-Si, SiO2, SiN, SiON, W, TiN, or Al, and the substrate coated with a layer to be processed, e.g. the above-described metal film, although not particularly limited thereto. (Para, 0106). Kori discloses examples of the layer to be processed include various Low-k films made of Si, SiO2, SiON, SiN, p-Si, α-Si, W, W—Si, Al, Cu or Al—Si, and stopper films thereof which is typically formed with a thickness of 50 to 10,000 nm, particularly 100 to 5,000 nm. (Para, 0107). Kori also discloses the metal of the body to be 
Kori discloses when a circuit pattern (the resist upper layer film pattern) is formed in the resist upper layer film it is preferably formed by a photolithography with a light source having a wavelength ranging from 10 nm to 300 nm, a direct drawing with electron beam, a nanoimprinting, or a combination thereof. (Para, 0113).  Kori also discloses examples of the exposure light include high energy beam having a wavelength of 300 nm or less, more specifically, deep ultraviolet ray, KrF excimer laser beam (248 nm), ArF excimer laser beam (193 nm), F.sub.2 laser beam (157 nm), Kr.sub.2 laser beam (146 nm), Ar.sub.2 laser beam (126 nm), soft X-ray (EUV) having a wavelength of 3 to 20 nm, electron beam (EB), ion beam, and X-ray. (Para, 0114). The disclosures of Hirose as discussed above further in view of these disclosures of Kori teach and/or suggest the limitation of claim 18. Kori also discloses, the circuit pattern is preferably developed by alkaline development or development with an organic solvent. (Para, 0015). The disclosures of Hirose as discussed above further in view of this disclosure of Kori teach and/or suggest the limitation of claim 19.
Kori also discloses other processes using the organic film composition such as a 4-Layer Resist Process using Silicon-Containing Resist Underlayer Film and Organic Antireflective Film (Para, 0120). Kori discloses the patterning process comprises forming an organic film on a body to be processed from the inventive composition for forming an organic film; forming a resist underlayer film on the organic film from a resist underlayer film composition containing a silicon atom; forming an organic antireflective film on the resist underlayer film; forming a resist upper layer film on the organic antireflective film from a resist upper layer film composition composed of a photoresist composition; forming a circuit pattern in the resist upper layer film; transferring the pattern to the organic antireflective film and the resist underlayer film by etching using the 
Kori goes on to disclose a 3-Layer Resist Process using Inorganic Hard Mask. (Para, 0123). Kori discloses the pattering process comprises: forming an organic film on a body to be processed from the inventive composition for forming an organic film; forming an inorganic hard mask selected from a silicon oxide film, a silicon nitride film, and a silicon oxynitride film on the organic film; forming a resist upper layer film on the inorganic hard mask from a resist upper layer film composition composed of a photoresist composition; forming a circuit pattern in the resist upper layer film; transferring the pattern to the inorganic hard mask by etching using the resist upper layer film having the formed circuit pattern as a mask; transferring the pattern to the organic film by etching using the inorganic hard mask having the transferred pattern as a mask; and further transferring the pattern to the body to be processed by etching using the organic film having the transferred pattern as a mask. (Para, 0123). The disclosures of Hirose as discussed above further in view of these disclosures of Kori teach and/or suggest the limitations of claim 15.  Kori also discloses the inorganic hard mask selected from a silicon oxide film, a silicon nitride film, and a silicon oxynitride film (a SiON film) can be formed by a CVD method or an ALD method. (Para, 0125). Kori explains the organic film formed by spin coating can be combined with the inorganic hard mask formed by the CVD method or the ALD method. (Para, 0125). The disclosures of Hirose as discussed above further in view of these disclosures of Kori teach and/or suggest the limitation of claim 17. 
Kori also discloses a 4-Layer Resist Process using Inorganic Hard Mask and Organic Antireflective Film. (Para, 0126). Kori discloses the patterning process comprises: forming an 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the disclosures of Hirose further in view of these disclosures of Kori because both are directed to methods of pattering smecindoutor substrates which incorporate organic underlayers and the organic underlayer of Hirose is easily incorporated into the process disclosed in Kori so that a patterning process to precisely form a fine pattern in the body to be processed by the multilayer resist process can be performed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899